
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 47
		IN THE HOUSE OF REPRESENTATIVES
		
			May 2, 2011
			Mr. Denham (for
			 himself and Ms. Norton) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		CONCURRENT RESOLUTION
		Authorizing the use of the Capitol Grounds
		  for the District of Columbia Special Olympics Law Enforcement Torch
		  Run.
	
	
		1.Authorization of use of the
			 Capitol Grounds for DC Special Olympics Law Enforcement Torch RunOn June 3, 2011, or on such other date as
			 the Speaker of the House of Representatives and the Committee on Rules and
			 Administration of the Senate may jointly designate, the 26th Annual District of
			 Columbia Special Olympics Law Enforcement Torch Run (in this resolution
			 referred to as the event) may be run through the Capitol Grounds
			 as part of the journey of the Special Olympics torch to the District of
			 Columbia Special Olympics summer games.
		2.Responsibility of
			 Capitol Police BoardThe
			 Capitol Police Board shall take such actions as may be necessary to carry out
			 the event.
		3.Conditions
			 relating to physical preparationsThe Architect of the Capitol may prescribe
			 conditions for physical preparations for the event.
		4.Enforcement of
			 restrictionsThe Capitol
			 Police Board shall provide for enforcement of the restrictions contained in
			 section 5104(c) of title 40, United States Code, concerning sales,
			 advertisements, displays, and solicitations on the Capitol Grounds, as well as
			 other restrictions applicable to the Capitol Grounds, in connection with the
			 event.
		
